682 S.E.2d 389 (2009)
363 N.C. 583
Colter Bradley STANFIELD, Employee
v.
METAL BEVERAGE CONTAINER/BALL CORPORATION, Employer.
Self-Insured, Specialty Risk Services, Inc., Servicing Agent.
No. 141P09.
Supreme Court of North Carolina.
August 27, 2009.
Tamara R. Nance, Raleigh, for Metal Beverage Container, et al.
*390 Jessica E. Leaven, Henry N. Patterson, Chapel Hill, Burton Craige, Raleigh, for Stanfield.

ORDER
Upon consideration of the petition filed on the 1st of April 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."